DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/12/2022 in which Applicant lists claims 3, 12 and 14 as being cancelled, claims 6 and 10 as being original, claims 4, 8, 11, 13 and 15-17 as being previously presented, and claims 1-2, 5, 7 and 9 as being currently amended. It is interpreted by the examiner that claims 1-2, 4-11, 13 and 15-17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The replacement drawings/amendments to the specification were received on 1/12/2022.  These drawings/amendments are accepted. The objections to the drawings cited in the office action mailed 10/12/2021 are hereby withdrawn.
Specification
The amendments to the specification dated 1/12/2022 are accepted. The objections to the specification cited in the office action mailed 10/12/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 1/12/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 10/12/2021 are hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Debodhonyaa Sengupta, Ph.D. (L0578) on 1/19/2022.

The application has been amended as follows: 
A)	Please amend line 10 of paragraph [29] at page 7 of the Substitute Specification (clean) filed July 6, 2021 to read:
“which subsequently, can pass through the third retarder (3023) and be converted into the same”; and
B)	Claim 10 has been replaced with:
“The optical isolation device according to claim 9, wherein each of the first and second retarders comprises a λ/4 plate.”.

Response to Arguments
Applicant’s arguments, see pages 11-12 of the remarks, filed 1/12/2022, with respect to a concise description as to how figures 4 and 5 show all the elements of claims 7 and 9, and how the figures do not include new matter have been fully considered and are persuasive.  The objections and rejections are hereby withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-11, 13 and 15-17 are allowed for at least the same reasons as set forth in the Response to Arguments (section 13) of the Final Office Action mailed 10/12/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/19/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872